Citation Nr: 1517939	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-17 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to September 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the RO, inter alia, granted service connection for PTSD and assigned a 30 percent disability rating from April 9, 2010, the date of the Veteran's claim.  In September 2010, the Veteran filed a notice of disagreement (NOD) with the September 2010 decision.  In June 2013, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2013.  

In his June 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge sitting at his local RO.  In a September 2014 statement, the Veteran indicated he wished to withdraw his request for hearing.  See 38 C.F.R. § 20.704(e) (2014).  

Because the Veteran disagreed with the initial rating assigned following the award of service connection for PTSD, the Board has characterized this matter consistent with Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability) and AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As explained in more detail below, the Board has characterized the appeal as also encompassing the matter of the Veteran's entitlement to a TDIU due to his service-connected PTSD, to include on an extra-schedular basis, as a component of the current claim for higher rating .  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board notes that, in addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files. A review of the VBMS file reveals the Veteran's September 2014 withdrawal of his hearing request and a February 2015 Appellant Brief.  A review of Virtual VA reveals VA treatment records dated from December 2004 to April 2013.  

The Board's decision on the claim for a higher initial rating for PTSD is set forth below.  The claim for a TDIU due to PTSD is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  Since the April 9, 2010 effective date of the award of service connection, the Veteran's psychiatric symptoms have included anxiety, depressed mood, suspiciousness, sleep impairment, recurring thoughts, anger and irritability, attention disturbance, persecutory delusions, fair impulse control, mildly impaired memory, low energy, and difficulty concentrating; collectively, collectively, these symptoms of the type, extent, and frequency and severity  that are indicative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal).  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in an April 2010 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA, as well as general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  As this is an appeal arising from an award of service connection, the notice that was provided before service connection was granted was legally sufficient and the VCAA's notice requirements have been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The September 2010 RO rating decision reflects the initial adjudication of the claim after issuance of this letter.  

Furthermore, although no additional notice for the downstream initial rating issue was required under 38 U.S.C.A. § 5103A (see VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)), in this case, after the award of service connection and the Veteran's disagreement with the initial rating assigned., the June 2013 SOC set forth the criteria for higher ratings and rating considerations relevant to PTSD (the timing and form of which suffices, in part, for Dingess/Hartman), and included the provisions of 38 C.F.R. § 3.321, governing extra-schedular consideration.  Thereafter, the Veteran was afforded appropriate opportunity to respond to the additional notice provided.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes VA treatment records and reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with this matter, prior to appellate consideration, is required.  

The Veteran underwent VA examinations in September 2010 and April 2013 in connection with his rating claim.  These VA examination reports include interviews with the Veteran, reviews of the record and full evaluations of the Veteran's PTSD symptoms, to include appropriate testing, and pertinent clinical findings.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in connection with the issue herein decided has been met.  The medical evidence of record is sufficient for evaluation of the disability under consideration.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126..  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The RO assigned the initial, 30 percent rating for the Veteran's PTSD under Diagnostic Code 9411.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.  

Under the General Rating Formula, a 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Considering the pertinent evidence of record in light of the above-cited provisions, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's PTSD at any point since the April 2010 effective date of the award of service connection.  

Pertinent evidence includes contemporaneous VA treatment records, VA examinations, and the Veteran's statements.  

VA treatment records dated in April 2010 noted the Veteran was not suicidal and had a problem with anxiety and nervousness.  He reported recurring thoughts about Vietnam.  The Veteran reported that getting to sleep and staying asleep was a problem.  He noted that he saw his mother frequently and helped some friends by looking after docked boats at their marina.  He noted that he volunteered and had hobbies.  The Veteran reported dysthymia, anxiety, anger, and irritability.  He noted that it had been two years since his last intimate relationship.  He described himself as a loner.  He further noted that he was able to take care of himself.  

A September 2010 VA examination report notes that the Veteran had a poor response to anti-anxiety medication and that he had no hospitalizations due to mental disorders.  The Veteran reported that he dropped out of Community College due to his anxiety.  He noted that he had never married and had no children.  He described having very few close friends.  He noted that he enjoyed boating.  He denied a history of suicide attempts.  Some road rage was noted.  A mental status examination revealed the Veteran was casually dressed with unremarkable speech, normal affect, and unremarkable thought process and content.  The examiner noted restless psychomotor activity and an anxious, agitated, and fearful mood.  The Veteran was noted to have attention disturbance, in that he was easily distracted and had a short attention span.  Judgment and insight were normal.  The examiner noted persecutory delusions that were not persistent.  The Veteran reported sleep impairment and that he woke up frequently in the middle of the night.  The examiner noted no hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or suicidal or homicidal thoughts.  The examiner described the Veteran's impulse control as fair, due to his reported road rage.  The examiner noted he was able to maintain minimum personal hygiene.  The Veteran's memory was noted to be mildly impaired.  

The examiner noted the Veteran had recurring and intrusive recollections and dreams of his Vietnam experience with efforts to avoid thoughts, feelings, conversations, people, places and activities related thereto.  The examiner noted markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect, and a sense of a foreshortened future.  The examiner further noted difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner noted reduced reliability and productivity due to PTSD symptoms.  The Veteran reported suffering from lack of productivity due to difficulty concentrating.  The examiner noted the Veteran experienced moderate impairment in psychosocial functioning.  The examiner assigned a GAF score of 57.  

In his September 2010 notice of disagreement, the Veteran reported leaving his job due to anxiety.  He noted a tendency towards road rage, which scared him.  He further noted his PTSD was getting harder and harder to control.  

VA treatment records dated in January 2011 note the Veteran's reports of hot flashes and sweating with increased anxiety at times.  In February 2011, the Veteran noted he was not depressed but had ongoing anxiety issues.  He reported a low tolerance for inconsiderate people.  In April 2011, the Veteran reported he was not suicidal.  He noted increased anxiety but that he was doing well.  The Veteran reported little interest or pleasure in doing things, trouble falling or staying asleep, feeling tired with little energy, and trouble concentrating.  These symptoms were noted throughout the Veteran's VA treatment records.  

In November 2011, the Veteran reported that his anxiety symptoms were not responding to medication.  He noted anxiety while driving and that he was irritable.  In December 2012, the Veteran had a negative depression screen.  A PTSD screen at that time revealed that Veteran had no nightmares, avoided situations, was constantly on guard and watchful, was easily startled, and felt numb and detached from others and activities.  

In an April 2013 VA examination report, the examiner noted anxiety related to trauma, avoidance, and hypervigilance.  The examiner also noted occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran reported living alone in an RV.  He noted seeing his mother, who lives close by, regularly.  He reported taking his mother to the casino twice a month.  He noted that he owned a motorcycle.  He reported having a few friends and socializing about once a week.  He noted hobbies including kayaking, fishing, watching television, and using the internet.  He reported washing boats in exchange for fishing trips.  The Veteran denied feeling chronically angry or irritable.  He reported getting seven or eight hours of sleep at night.  He endorsed feeling anxious and worrying.  He described sadness about lost friends and described himself as "way too aware of his surroundings."  He noted he was able to shop for groceries.  

A mental status examination revealed the Veteran to be casually dressed and appropriately groomed.  The examiner noted normal speech and psychomotor activity.  The examiner noted a full affect and mildly anxious mood.  Memory, thought processes, thought content, judgment, insight and concentration were described as good.  The Veteran denied suicidal or homicidal ideation.  The examiner further noted depressed mood, anxiety and suspiciousness as symptoms of PTSD.  The examiner noted that the Veteran's PTSD appeared to have a mild effect on his occupational functioning.  The examiner opined that the Veteran's symptoms would likely have a mild effect on his occupational functioning but that he could work independently in a low stress job that did not involve heavy traffic.  The examiner assigned a GAF score of 60.  

In a February 2015 Informal Hearing Presentation, the Veteran's representative urged that the Veteran had a tendency towards road rage and that his symptoms were harder to control.  (The Board notes, parenthetically, that it does not appear that the Veteran was receiving treatment for his PTSD symptoms at that time).  

Collectively, the above-described evidence reflects that the Veteran's psychiatric symptoms have included anxiety, depressed mood, suspiciousness, sleep impairment, recurring thoughts, anger and irritability, attention disturbance, persecutory delusions, fair impulse control, mildly impaired memory, low energy, and difficulty concentrating.  Impairment of social functioning had been indicated by the Veteran's tendency to keep to himself, few friends, and lack of intimate relationships.  Furthermore, he has had occupational limitations, as indicated by his difficulty concentrating, anxiety, and road rage.  

While such symptoms have resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the Veteran has generally been able to function satisfactorily with routine behavior, self-care, and normal conversation.  Collectively, these symptoms are of the type, extent, severity and/or frequency, as appropriate, indicative of the level of impairment warranting a 30 percent rating. 

Likewise, the assigned GAF scores of 57 and 60 are consistent with no more than the level of impairment contemplated in the assigned 30 percent rating . Under DSM-IV, GAF scores ranging between 51 and 60 are indicative of moderate symptoms (such as flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Board further finds that at no pertinent point have the Veteran's PTSD symptoms and resulting impairment met, or more nearly approximated, the level of impairment contemplated in the next higher, 50 percent rating.  As indicated, under the rating formula, such a rating is assigned for occupational and social impairment with reduced reliability and productivity.  However, the evidence has shown no flattened affect, normal speech, no panic attacks, no difficulty in understanding complex commands, and no impaired judgment or thinking-symptoms listed in the rating criteria as indicative of the level of impairment for which the 50 percent rating is assignable. 

While some memory impairment has been  noted, such was  described as mild, which does not rise to the level of retention of only highly learned material, as required by a 50 percent rating.  The evidence reflects disturbances in mood, in the form of anger, irritability, and depressed mood, as well as motivation disturbances, as the Veteran reported loss of pleasure in activities and low energy.  However, the Veteran's disturbance in mood is the only identified symptom listed among those of the type, extent and frequency or severity, as appropriate, for the 50 percent rating. Additionally, while the Veteran reported less energy and a loss of interest or pleasure in activities, he still maintained several hobbies, friendships, and a close relationship with his mother, that included outings.  Thus, the Board finds that any disturbance in motivation does not rise to the level of  impairment contemplated in the 50 percent rating.  

The Board acknowledges that the evidence of record supports a finding that the Veteran has had some problems in establishing and maintaining effective work and social relationships.  However, the Veteran reported a close relationship with his mother and close friendships.  He reported participating in many hobbies, including looking after boats at a marina for friends, as well as volunteer work.  He reported bi-monthly outings with his mother and weekly socializing with friends.  He described hobbies such as kayaking and fishing.  He noted he was able to shop for groceries.  These relationships and social activities indicate an ability to establish and maintain effective work and social relationships, despite the Veteran's other symptomatology.  

Therefore, the Board finds that the weight of the evidence supports a finding that the level of impairment resulting from the Veteran'psychiatric symptoms do not meet, or more nearly approximate, the level of impairment required for. the 50 percent rating criteria.  This is especially true when considering the effect of the Veteran's symptoms on occupational and social functioning.  As noted above, the Veteran engages with his mother and his friends, partaking in hobbies and outings.  Furthermore, he was able to maintain a job as a courier for twelve years.  Under these circumstances, thus, the Board finds that the Veteran is not shown to have experienced symptoms of the type, extent, and frequency or severity,  as appropriate, to result in reduced reliability and productivity in occupational and social functioning as required by the rating criteria for a 50 percent rating.  

Because the Veteran's PTSD symptoms have not resulted in reduced reliability and productivity in occupational and social functioning-the level of impairment contemplated in the higher, 50 percent disability rating-it logically follows that such symptoms are not of the type, extent, and frequency or severity to  to warrant an even higher, 70 percent rating, (which requires more severe symptoms resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood), or the maximum, 100 percent rating (which requires symptoms resulting in total occupational and social impairment).  

In reaching the above conclusions, the Board reiterates that the symptoms listed in the rating schedule under the criteria for the 50 percent rating, as well as higher 70 percent and 100 percent ratings, are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio and Mauerhan, supra.  However, as discussed above, the Board finds that the evidence of record simply does not show that the Veteran has manifested sufficient symptoms of the type, extent and frequency or severity, as appropriate, to result in a level of impairmenr that meets, or more nearly approximates, the level of impairment contemplated by the 50 percent rating or any even higher rating under VA's  rating schedule.  

In  assessing the Veteran's PTSD, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.  

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds at no point pertinent to the appellate period has the Veteran's PTSD been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the June 2013 SOC).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.  

In this case, however, the Board finds that schedular criteria are adequate to rate the Veteran's PTSD at all times pertinent to this appeal.  As discussed above, the Veteran's predominant subjective and objective psychiatric symptoms impact his overall social and occupational functioning.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Further, as noted, the rating schedule provides higher ratings based on evidence demonstrating more severe impairment.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran's PTSD is appropriately rated as a single disability.  As the evaluation of multiple service-connected disabilities is not currently at issue, the holding of Johnson is inapposite here.  

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral for extra-schedular consideration is not required.   See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's PTSD, pursuant to Fenderson, and that the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating for PTSD, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial rating in excess of 30 percent for PTSD is denied.  


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim remaining on appeal is warranted.  



As detailed in the Introduction, the record indicates that the Veteran's occupational functioning is limited by his PTSD.  In this regard, VA treatment records dated in April 2010 noted the Veteran had not worked since the previous year and that he was unable to secure employment.  The September 2010 VA examination report notes that the Veteran had complications due to PTSD symptoms while working.  In his September 2010 notice of disagreement, the Veteran reported leaving his job due to anxiety.  An April 2013 VA examiner noted the Veteran had one incident of road rage in the 1990s while working as a courier.  Collectively, the Board finds that this evidence has raised, in conjunction with the current claim for higher rating, a question as to whether the Veteran's PTSD has rendered him unable to obtain or retain substanstantially gainful employment.  See Rice, supra.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

However, a total rating, on an extra-schedular basis, may be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).  

Notably, although the Veteran does not meet the percentage requirements for a schedular TDIU due to PTSD, as his PTSD is rated as 30 percent disability, his entitlement to a TDIU due to PTSD on an extra-schedular basis is, nonetheless, for consideration.  However, ithe AOJ has not considered the Veteran's entitlement to a TDIU due to PTSD, to include pursuant to the provisions of 38 C.F.R. § 4.16(b).  , Hence, to avoid any prejudice to the Veteran, after giving the Veteran opportunity to file a formal TDIU claim, and accomplishing the additional actions noted below, the AOJ should adjudicate this matter, in the first instance. See , e.g., Bernard v. Brown, 4 Vet App. 384, 394 (1993).  The AOJ's consideration of the matter should include a determination as to whether referral of the claim to the first line authority provided in 38 C.F.R. § 4.16(b) is appropriate.

While this matter on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran an  opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal, explaining  that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should explain what is needed to establish establish entitlement to a TDIU, to include on an extra-schedular basis.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to include referral of the claim to the first line authority provided in 38 C.F.R. § 4.16(b) for extra-schedular consideration, if appropriate) prior to adjudicating the matter remaining on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to service-connected PTSD..

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim for a TDIU due to PTSD  that is not currently of record.  

Explain what is needed to support a claim for a TDIU due to service-connected disabilities, to include on an extra-schedular basis.  

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  Associate all records and responses received with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include referral of the claim to the first line authority provided in 38 C.F.R. § 4.16(b) for extra-schedular consideration, if appropriate), adjudicate the claim for a TDIU due to on appeal in light of all pertinent evidence and legal authority (to include discussion of whether the procedueres of 38 C.F.R. § 4.16(b) are invoked).  

6.  If a TDIU due to PTSD, to include on an extra-schedular basis, is denied,  furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268 (1998).

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


